DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application 16/920,872 is a continuation of U.S. Patent Application No. 15/262,089, filed on September 12, 2016 and issued on July 7, 2020 as U.S. Patent No. 10,707,681, which claims priority from U.S. Provisional Patent Application No. 62/217,405, filed on September 11, 2015.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 07/16/2020 was considered.
This Office Action responses to the application filed on 07/16/2020.
Claims 1-20 are pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,707,681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the prior art of record SIVAKUMAR et al.  US Patent Publication 2013/0250635 teaches virtual impedance droop control. None of the current prior art including SIVAKUMAR teaches or suggests the claimed invention having “applying a disturbance to a virtual AC voltage produced by a power conditioning unit (PCU) that is coupled to a power grid, where the disturbance has a first phase; measuring a second phase of the applied disturbance on the power grid; comparing the second phase of the applied disturbance to the first phase of the disturbance; and adjusting, when the second phase differs from the first phase by more than a threshold amount, an impedance of the PCU”, and a combination of other limitations thereof as recited in claim 1. 
Regarding independent claim 8, the prior art of record SIVAKUMAR et al.  US Patent Publication 2013/0250635 teaches virtual impedance droop control. None of the current prior art including SIVAKUMAR teaches or suggests the claimed invention having “a controller, comprising at least one central processing unit, for (i) applying a disturbance to a virtual AC voltage produced by a power conditioning unit (PCU) that is coupled to a power grid, where the disturbance has a first phase; (ii) measuring a second phase of the applied disturbance on the power grid; (iii) comparing the second phase of the applied disturbance to the first phase of the disturbance; and (iv) adjusting, when the second phase differs from the first phase by more than a threshold amount, an impedance of the PCU”, and a combination of other limitations thereof as recited in claim 8.
Regarding independent claim 15, the prior art of record SIVAKUMAR et al.  US Patent Publication 2013/0250635 teaches virtual impedance droop control. None of the current prior art including SIVAKUMAR teaches or suggests the claimed invention having “(i) applying a disturbance to a virtual AC voltage produced by a power conditioning unit (PCU) that is coupled to a power grid, where the disturbance has a first phase; (ii) measuring a second phase of the applied disturbance on the power grid; (iii) comparing the second phase of the applied disturbance to the first phase of the disturbance; and (iv) adjusting, when the second phase differs from the first phase by more than a threshold amount, an impedance of the PCU”, and a combination of other limitations thereof as recited in claim 15.
Regarding dependent claims 2-7, 9-14, and 16-20, the claims have been found allowable due to their dependencies to claims 1, 8, and 15 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836